UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended Commission file number December 31, 2010 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 615 J.B. Hunt Corporate Drive 72745-0130 Lowell, Arkansas (ZIP Code) (Address of principal executive offices) Registrant’s telephone number, including area code: 479-820-0000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of 94,378,929 shares of the registrant’s $0.01 par value common stock held by non-affiliates as of June 30, 2010, was $3.1 billion (based upon $32.67 per share). As of February 15, 2011, the number of outstanding shares of the registrant’s common stock was 121,349,245. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Notice and Proxy Statement for the Annual Meeting of the Stockholders, to be held April 28, 2011, are incorporated by reference in Part III of this Form 10-K. J.B. HUNT TRANSPORT SERVICES, INC. Form 10-K For The Fiscal Year Ended December 31, 2010 Table of Contents Page PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 27 Signatures 28 Index to Consolidated Financial Information 30 2 FORWARD-LOOKING STATEMENTS This report, including documents which are incorporated by reference, and other documents which we file periodically with the Securities and Exchange Commission (SEC), contains statements that may be considered to be “forward-looking statements.”Such statements relate to our predictions concerning future events or operations and are within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are inherently uncertain, subject to risks, and should be viewed with caution.These statements are based on our belief or interpretation of information currently available.Stockholders and prospective investors are cautioned that actual results and future events may differ materially from these forward-looking statements as a result of many factors.Some of the factors and events that are not within our control and that could have a material impact on future operating results include:general economic and business conditions, competition and competitive rate fluctuations, cost and availability of diesel fuel, ability to attract and retain qualified drivers and delivery personnel, a loss of one or more major customers, interference with or termination of our relationships with certain railroads, insurance costs and availability, claims expense, retention of key employees, terrorist attacks or actions, acts of war, adverse weather conditions, new or different environmental or other laws and regulations, increased costs for new revenue equipment or decreases in the value of used equipment and the ability of revenue equipment manufacturers to perform in accordance with agreements for guaranteed equipment trade-in values. You should understand that many important factors, in addition to those listed above, could impact us financially.Our operating results may fluctuate as a result of these and other risk factors or events as described in our filings with the SEC.Some important factors that could cause our actual results to differ from estimates or projections contained in the forward-looking statements are described under “Risk Factors” in Item 1A.We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. PART I ITEM 1.BUSINESS OVERVIEW We are one of the largest surface transportation, delivery and logistics companies in North America.J.B. Hunt Transport Services, Inc. is a publicly held holding company that, together with our wholly-owned subsidiaries, provides safe and reliable transportation and delivery services to a diverse group of customers and consumers throughout the continental United States, Canada and Mexico.Unless otherwise indicated by the context, “we,” “us,” “our” and “JBHT” refer to J.B. Hunt Transport Services, Inc. and its consolidated subsidiaries.We were incorporated in Arkansas on August 10, 1961, and have been a publicly held company since our initial public offering in 1983.Our service offerings include transportation of full truckload containerized freight, which we directly transport utilizing our company-controlled revenue equipment and company drivers or independent contractors.We have arrangements with most of the major North American rail carriers to transport freight in containers or trailers.We also provide customized freight movement, revenue equipment, labor, systems and delivery services that are tailored to meet individual customers’ requirements and typically involve long-term contracts.These arrangements are generally referred to as dedicated services and may include multiple pickups and drops, local and home deliveries, freight handling, specialized equipment and freight network design.Our local and home delivery services typically are provided through the use of a network of cross dock service centers throughout the continental United States.Utilizing a network of thousands of reliable third-party carriers, we also provide comprehensive transportation and logistics services. In addition to dry-van, full load operations, these unrelated outside carriers also provide flatbed, refrigerated, less-than-truckload (LTL) and other specialized equipment, drivers and services.Our customer base is extremely diverse and includes a large number of Fortune 500 companies. 3 We believe our ability to offer multiple services, utilizing our four business segments and a full complement of logistics services through third parties, represents a competitive edge.These segments include intermodal (JBI), dedicated contract services (DCS), full-load dry-van (JBT) and integrated capacity solutions (ICS).Our business is somewhat seasonal, with slightly higher freight volumes typically experienced during August through early November.Our DCS segment is subject to somewhat less seasonal variation than our other segments.For the calendar year ended December 31, 2010, our consolidated revenue totaled $3.8 billion, after the elimination of intersegment business.Of this total, 56% was generated by our JBI business segment, 24% by DCS, 12% by JBT and 8% by ICS. Additional general information about us is available on our Internet web site at www.jbhunt.com.We make a number of reports and other information available free of charge on our web site, including our annual report on Form 10-K, our proxy statement and our earnings releases.Our web site also contains corporate governance guidelines, our code of ethics, our whistleblower policy, Board committee charters and other corporate policies. OUR MISSION AND STRATEGY We forge long-term partnerships with key customers that include supply chain management as an integral part of their strategy.Working in concert, we drive out cost, add value and function as an extension of our customers’ enterprise.Our strategy is based on utilizing an integrated, multimodal approach, to provide capacity-oriented solutions centered on delivering customer value and industry-leading service. RECENT FOCUS We continually analyze where we believe additional capital should be invested and management resources should be focused to provide added benefits to our customers and leverage the services of our business segments.These actions should in turn, yield increasing returns to our stockholders.Unacceptable returns in certain areas have recently caused us to reduce the size of certain business segments and grow others. Examples of our recent actions include the focus on growth of capacity associated with the JBI segment and continued contraction of the JBT business segment.We have also concentrated on the development and operation of one of the largest nationwide, final mile cross dock networks that consists of approximately 90 service centers supporting local commercial and home delivery activities within our DCS business segment.This network supports our goal to provide best-in-class services that increase delivery and replenishment service offerings to both residential and commercial locations. Increasingly, our customers are seeking energy-efficient transportation solutions to reduce both cost and greenhouse-gas emissions.Our intermodal service addresses both demands.Further, we are customizing dedicated solutions aimed at minimizing transportation-related carbon emissions.Efforts to improve fleet fuel efficiency are ongoing, and we are an Environmental Protection Agency (EPA) SmartWaySM Transport Partner. As always, we continue to ingrain safety into our corporate culture and strive to conduct all of our operations as safely as possible. OPERATING SEGMENTS Segment information is also included in Note 13 to our Consolidated Financial Statements. JBI Segment The transportation service offerings of our JBI segment utilize arrangements with most major North American rail carriers to provide intermodal freight solutions for our customers throughout the continental United States, Canada and Mexico.Our JBI segment began operations in 1989 forming a unique partnership with what is now the BNSF Railway Company; a watershed event in the industry and the first agreement that linked major rail and truckload carriers in a joint marketing environment.JBI draws on the intermodal services of rail carriers for the underlying linehaul movement of its equipment between rail ramps.The origin and destination pickup and delivery services (“drayage”) are handled by our company-owned tractors for the majority of our intermodal loads, while utilizing third party dray carriers where economical.By performing our own dray services, we are able to provide a cost competitive, seamless coordination of the combined rail and dray movements for our customers. 4 JBI operates 45,666 pieces of company-controlled trailing equipment systemwide.The fleet is primarily comprised of 53-foot, high-cube containers and is designed to take advantage of intermodal double-stack economics and superior ride quality.JBI also manages a fleet of 2,592 company-owned tractors and 3,198 company drivers that maintain our high service standards.At December 31, 2010, the total JBI employee count was 3,533.Revenue for the JBI segment in 2010 was $2.14 billion. DCS Segment DCS specializes in the design, development and execution of supply chain solutions which support a variety of transportation networks.Our designs are developed and customized to provide assigned equipment and labor, industry-leading service levels, optimum efficiency, and cost-savings management.DCS focuses on final mile delivery, replenishment, and specialized services supporting private fleet conversion, dedicated fleet creation and transportation system augmentation.We have continued to expand our specialized service offerings in the final mile delivery services with approximately 90 cross dock locations to date.Our operations are managed on site by transportation professionals who work in concert daily with customers and delivery specialists to ensure safe and cost-effective delivery.Operations are governed by longer-term contracts that typically include fixed cost components and fuel surcharge programs on round-trip miles. At December 31, 2010, this segment operated 4,259 company-owned trucks, 357 customer-owned trucks, and 23 independent contractor trucks.The DCS segment employed 6,355 people at December 31, 2010.DCS revenue for 2010 was $907 million. JBT Segment The service offering in this segment is full-load, dry-van freight, utilizing tractors operating over roads and highways.We typically pick up freight at the dock or specified location of the shipper and transport the load directly to the location of the consignee.We use our company-owned tractors and employee drivers or independent contractors who agree to transport freight in our trailers. At December 31, 2010, the JBT segment operated 1,697 company-owned tractors and employed 2,217 people, 1,865 of whom were drivers.At December 31, 2010, we had 891 independent contractors operating in the JBT segment, some of whom were leasing company-owned tractors.JBT revenue for 2010 was $479 million. ICS Segment ICS provides non-asset, asset-light, and transportation logistics solutions to customers through relationships with thousands of third-party carriers and integration with our owned equipment.By leveraging the J.B. Hunt brand, systems and network, we provide a broader service offering to customers by providing flatbed, refrigerated, expedited and LTL, as well as a variety of dry-van and intermodal solutions.ICS provides single-source logistics management for customers that desire to outsource their transportation functions and utilize our proven supply chain, technology, and design expertise to improve efficiency.ICS operates outside offices as well as on-site logistics personnel working in direct contact with customers. At December 31, 2010, the ICS segment employed 329 people, with a carrier base of approximately 25,600.ICS revenue for 2010 was $291 million. Marketing and Operations We transport, or arrange for the transportation of, a wide range of freight, including general merchandise, specialty consumer items, appliances, forest and paper products, food and beverages, building materials, soaps and cosmetics, automotive parts, electronics, and chemicals.Our customer base is extremely diverse and includes a large number of Fortune 500 companies.Our ability to offer multiple services, utilizing our four business segments and a full complement of logistics services through third parties, represents a competitive advantage.We provide a broad range of transportation services to larger shippers that seek to use a limited number of “core” carriers and those that desire a provider of complementary services as a way to meet all of their supply chain needs. 5 We generally market all of our service offerings through a nationwide sales and marketing network.We use a specific sales force in DCS due to the length, complexity and specialization of the sales cycle.In addition, ICS utilizes its own local branch salespeople.In accordance with our typical arrangements, we bill the customer for all services and we, in turn, pay all third parties for their portion of transportation services provided. People We believe that one of the factors differentiating us from our competitors is our service-oriented people.As of December 31, 2010, we had 15,223 employees, which consisted of 10,172 company drivers, 3,821 office personnel and 1,230 mechanics.We also had arrangements with approximately 1,000 independent contractors to transport freight in our trailing equipment.None of our employees is represented by unions or covered by collective bargaining agreements. Revenue Equipment Our JBI segment utilizes high-cube containers, which can be separated from the chassis and double-stacked on rail cars.The composition of our DCS trailing fleet varies with specific customer requirements and may include dry-vans, flatbeds, temperature-controlled, curtain-side vans, straight trucks and dump trailers.Our JBT segment operates primarily with 53-foot dry-van trailers.We primarily utilize third-party carriers’ tractor and trailing equipment for our ICS segment. As of December 31, 2010, our company-owned tractor and truck fleet consisted of 8,548 units.In addition, we had approximately 1,000 independent contractors who operate their own tractors, but transport freight in our trailing equipment.We operate with standardized tractors in as many fleets as possible, particularly in our JBI and JBT fleets.Due to our customers’ preferences and the actual business application, our DCS fleet is extremely diversified.We believe that operating with relatively newer revenue equipment provides better customer service, attracts quality drivers and lowers maintenance expense.At December 31, 2010, the average age of our combined tractor fleet was 2.9 years, our containers averaged 4.7 years of age and our trailers averaged 8.7 years.We perform routine servicing and preventive maintenance on our equipment at most of our regional terminal facilities. Effective with model-year 2010 engines, the EPA has mandated lower emission standards for newly manufactured heavy-duty tractors.The 2010 EPA-compliant engines are expected to have no decrease in miles per gallon and a slight increase in operating costs due to more stringent maintenance procedures compared to prior engine standards due to Exhaust Gas Recirculation (EGR) technology, which achieves lower emissions. Competition and the Industry The freight transportation markets in which we operate are frequently referred to as highly fragmented and competitive.Our JBI segment competes with other intermodal marketing companies as well as other full-load carriers that utilize railroads for a portion of the transportation service.Considering the diversified nature of the services provided by our DCS segment, competition ranges from large diversified carriers to local transportation and delivery service providers.The full-load freight competition of our JBT segment includes thousands of carriers, many of which are very small.While we compete with a number of smaller carriers on a regional basis, only a limited number of companies represent competition in all markets across the country.Our ICS segment utilizes the fragmented nature of the truck industry and competes with other non-asset-based logistics companies and freight brokers, as well as full-load carriers. We compete with other transportation service companies primarily in terms of price, on-time pickup and delivery service, revenue equipment quality and availability of carriers for logistics services. 6 Regulation Our operations as a for-hire motor carrier are subject to regulation by the U.S. Department of Transportation (DOT) and the Federal Motor Carrier Safety Administration (FMCSA), and certain business is also subject to state rules and regulations.The DOT periodically conducts reviews and audits to ensure our compliance with all federal safety requirements, and we report certain accident and other information to the DOT.Our operations into and out of Canada and Mexico are subject to regulation by those countries. In December 2010, the FMCSA began reporting to the public through its web site specific safety rating and carrier ranking statistics for more than 500,000 transportation companies in connection with its Compliance Safety Accountability 2010 (CSA 2010) program.The CSA 2010 reporting process tracks and reports data on specific carriers including moving violations, out-of-service events and on-the-road inspections.CSA 2010 also accumulates information on commercial drivers; however individual driver information is only available to carriers and others that subscribe to a reporting service.Our current CSA 2010 scores meet or exceed the FMCSA’s requirements for acceptable performance.As this CSA 2010 carrier and driver information becomes more readilyavailable to shippers, consignees, brokers, carriers and other parties, it is expected that certain carriers and drivers will exit the transportation industry. In December 2010, the FMCSA also issued proposed changes to the hours of service rules for commercial vehicle drivers.Subsequent to a 60-day comment period, the FMCSA is expected to publish a final rule in July 2011, with an effective date several months later.We believe we are in compliance with all applicable regulations. In January 2011, the FMCSA issued a regulatory proposal regarding the required use of electronic on-board recorders (EOBR) in an effort to facilitate the reporting and enforcement of driver in-service hours.If these types of rules are eventually implemented, certain transportation companies may be required to utilize EOBR’s. We are in the process of evaluating all proposed rules to determine their impact on our operations and will continue to monitor the actions of the FMCSA. ITEM 1A.RISK FACTORS In addition to the forward-looking statements outlined previously in this Form 10-K and other comments regarding risks and uncertainties, the following risk factors should be carefully considered when evaluating our business.Our business, financial condition or financial results could be materially and adversely affected by any of these risks. Our business is subject to general economic and business factors, any of which could have a material adverse effect on our results of operations.Economic trends and the tightening of credit in financial markets could adversely affect our ability, and the ability of our suppliers, to obtain financing for operations and capital expenditures. Our business is dependent upon a number of factors that may have a material adverse effect on the results of our operations, many of which are beyond our control.These factors include interference with, or termination of, our relationships with certain railroads, significant increases or rapid fluctuations in fuel prices, fuel taxes, interest rates, insurance premiums, self-insurance levels, excess capacity in the trucking industry, license and registration fees, terrorist attacks or actions, acts of war, adverse weather conditions, increased costs for new revenue equipment or decreases in the value of used equipment, surpluses in the market for used equipment, and difficulty in attracting and retaining qualified drivers, independent contractors and third-party carriers. 7 We are also affected by recessionary economic cycles and downturns in customers’ business cycles, particularly in market segments and industries such as retail and manufacturing, where we have a significant concentration of customers.Economic conditions represent a greater potential for loss, and we may be required to increase our reserve for bad debt losses.In addition, our results of operations may be affected by seasonal factors.Customers tend to reduce shipments after the winter holiday season, and our operating expenses tend to be higher in the winter months, primarily due to colder weather, which causes higher fuel consumption from increased idle time and higher maintenance costs. We depend on third parties in the operation of our business. Our JBI business segment utilizes railroads in the performance of its transportation services.The majority of these services are provided pursuant to contractual relationships with the railroads.While we have agreements with various Class I railroads, the majority of our business travels on the Burlington Northern Santa Fe and the Norfolk Southern railways.The inability to utilize one or more of these railroads could have a material adverse effect on our business and operating results.In addition, a portion of the freight we deliver is imported to the United States through ports of call that are subject to labor union contracts.Work stoppages or other disruptions at any of these ports could have a material adverse effect on our business. Our ICS business segment utilizes third-party carriers.These third-parties are subject to similar regulation requirements noted previously, which may have a more significant impact on their operations causing them to exit the transportation industry.Aside from periodic use of our trailing equipment to fulfill certain loads, we do not own the revenue equipment or control the drivers delivering the loads.The inability to obtain reliable third-party carriers could have a material adverse effect on our operating results and business growth. Rapid changes in fuel costs could impact our periodic financial results. Fuel costs can be very volatile.We have a fuel surcharge revenue program in place with the majority of our customers, which has historically enabled us to recover the majority of higher fuel costs.Most of these programs automatically adjust weekly depending on the cost of fuel.However, there can be timing differences between a change in our fuel cost and the timing of the fuel surcharges billed to our customers.In addition, we incur additional costs when fuel price increases cannot be fully recovered due to our engines being idled during cold or warm weather and empty or out-of-route miles that cannot be billed to customers.Rapid increases in fuel costs or shortages of fuel could have a material adverse effect on our operations or future profitability.As of December 31, 2010, we had no derivative financial instruments to reduce our exposure to fuel-price fluctuations. Insurance and claims expenses could significantly reduce our earnings. Our future insurance and claims expenses might exceed historical levels, which could reduce our earnings.If the number or severity of claims for which we are self-insured increases, our operating results could be adversely affected.We have renewed our policies for 2011 with substantially the same terms as our 2010 policies for personal injury, cargo and property damage.We have reduced the self-insured portion of our workers’ compensation claims exposure and are fully insured for substantially all claims incurred in 2011.We purchase insurance coverage for the amounts above which we are self-insured.If these expenses increase and we are unable to offset the increase with higher freight rates, our earnings could be materially and adversely affected. We derive a significant portion of our revenue from a few major customers, the loss of one or more of which could have a material adverse effect on our business. For the calendar year ended December 31, 2010, our top 10 customers, based on revenue, accounted for approximately 34% of our revenue.Our JBI, JBT and ICS segments typically do not have long-term contracts with their customers.While our DCS segment business may involve a written contract, those contracts may contain cancellation clauses, and there is no assurance that our current customers will continue to utilize our services or continue at the same levels.A reduction in or termination of our services by one or more of our major customers could have a material adverse effect on our business and operating results. 8 We operate in a regulated industry, and increased direct and indirect costs of compliance with, or liability for violation of, existing or future regulations could have a material adverse effect on our business. The DOT and various state agencies exercise broad powers over our business, generally governing matters including authorization to engage in motor carrier service, equipment operation, safety and financial reporting.We are audited periodically by the DOT to ensure that we are in compliance with various safety, hours-of-service, and other rules and regulations.If we were found to be out of compliance, the DOT could restrict or otherwise impact our operations. Significant changes in hours-of-service regulations and other motor carrier safety regulations could negatively impact our operations due to lower driver productivity or increased capital expenditures for monitoring and recordkeeping equipment.Effective January 2010, a set of more stringent emissions standards became effective for model-year 2010 manufactured tractor engines.Further, CSA 2010 could have a material adverse effect on the ability to obtain qualified drivers.We continue to monitor the impact of new and proposed standards on acquisition and operating costs. Difficulty in attracting and retaining drivers, delivery personnel and third-party carriers could affect our profitability and ability to grow. If we are unable to attract and retain the necessary quality and number of employees or contract with enough independent contractors, we could be required to significantly increase our employee compensation package, let revenue equipment sit idle or dispose of the equipment altogether, which could adversely affect our growth and profitability.In addition, our growth could be limited by an inability to attract third-party carriers upon whom we rely to provide transportation services. We operate in a competitive and highly fragmented industry.Numerous factors could impair our ability to maintain our current profitability and to compete with other carriers and private fleets. We compete with many other transportation services providers of varying sizes and, to a lesser extent, with LTL carriers and railroads, some of which have more equipment and greater capital resources than we do.Additionally, some of our competitors periodically reduce their freight rates to gain business, especially during times of reduced growth rates in the economy, which may limit our ability to maintain or increase freight rates or maintain our profit margins. In an effort to reduce the number of carriers it uses, a customer often selects so-called “core carriers” as approved transportation service providers, and in some instances we may not be selected.Many customers periodically accept bids from multiple carriers for their shipping needs, and this process may depress freight rates or result in the loss of some business to competitors.Also, certain customers that operate private fleets to transport their own freight could decide to expand their operations, thereby reducing their need for our services. Extreme or unusual weather conditions can disrupt our operations, impact freight volumes and increase our costs, all of which could have a material adverse effect on our business results. Certain weather conditions such as ice and snow can disrupt our operations.Increases in the cost of our operations, such as towing and other maintenance activities, frequently occur during the winter months.Natural disasters such as hurricanes and flooding can also impact freight volumes and increase our costs. Our operations are subject to various environmental laws and regulations, the violation of which could result in substantial fines or penalties. We are subject to various environmental laws and regulations dealing with the handling of hazardous materials, underground fuel storage tanks, and discharge and retention of storm water.We operate in industrial areas, where truck terminals and other industrial activities are located, and where groundwater or other forms of environmental contamination have occurred.Our operations involve the risks of fuel spillage or seepage, environmental damage and hazardous waste disposal, among others.We also maintain bulk fuel storage and fuel islands at several of our facilities.If a spill or other accident involving hazardous substances occurs, or if we are found to be in violation of applicable laws or regulations, it could have a material adverse effect on our business and operating results.If we should fail to comply with applicable environmental regulations, we could be subject to substantial fines or penalties and to civil and criminal liability. 9 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our corporate headquarters are in Lowell, Arkansas.We occupy a number of buildings in Lowell that we utilize for administrative support, customer service, freight dispatch, and data processing and warehousing.We maintain a backup data center for disaster recovery, maintenance shop and driver operations facility in Lowell.We also own or lease approximately 40 other significant facilities across the United States where we perform maintenance on our equipment, provide bulk fuel and employ personnel to support operations.These facilities vary from one to 35 acres in size.Each of our business segments utilizes these facilities for various services including bulk fueling, maintenance and driver support activities.In addition, we have approximately 90 leased facilities in our cross dock and delivery system network.Excluded from the following table are leases for small offices and parking yards throughout the country that support our customers’ business needs. A summary of our principal facilities in locations throughout the U.S. follows: Maintenance Shop/ Cross dock Facility Office Space Type Acreage (square feet) (square feet) Maintenance and support facilities Cross dock and delivery system facilities Corporate headquarters, Lowell, Arkansas 59 Offices and data center, Lowell, Arkansas 4 ITEM 3.LEGAL PROCEEDINGS We are a defendant in certain class-action allegations in which the plaintiffs are current and former California-based drivers who allege claims for unpaid wages, failure to provide meal and rest periods, and other items.Further proceedings have been stayed in these matters pending the California Supreme Court’s decision in a case unrelated to ours involving similar issues.We cannot reasonably estimate at this time the possible loss or range of loss, if any, that may arise from these lawsuits. We are involved in certain claims and pending litigation arising from the normal conduct of business.Based on present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of claims and pending litigation will not have a material adverse effect on our financial condition, results of operations or liquidity. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded in the over-the-counter market under the symbol “JBHT.”At December 31, 2010, we were authorized to issue up to 1 billion shares of our common stock and 167.1 million shares were issued.We had 121.5 million and 127.2 million shares outstanding as of December 31, 2010 and 2009, respectively.The high and low sales prices of our common stock as reported by the National Association of Securities Dealers Automated Quotations National Market system (NASDAQ) and the quarterly dividends paid per share on our common shares were: 10 Period Dividends Paid High Low First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter Period Dividends Paid High Low First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter On February 15, 2011, the high and low sales prices for our common stock as reported by the NASDAQ were $42.65 and $42.16, respectively, and we had 1,251 stockholders of record. Dividend Policy Our dividend policy is subject to review and revision by the Board of Directors, and payments are dependent upon our financial condition, earnings, capital requirements and any other factors the Board of Directors may deem relevant.On February 3, 2011, we announced an increase in our quarterly cash dividend from $0.12 to $0.13, which was paid February 25, 2011, to stockholders of record on February 15, 2011.We currently intend to continue paying cash dividends on a quarterly basis.However, no assurance can be given that future dividends will be paid. Purchases of Equity Securities The following table summarizes purchases of our common stock during the three months ended December 31, 2010: Period Number of Common Shares Purchased Average Price Paid Per Common Share Purchased Total Number of Shares Purchased as Part of a Publicly Announced Plan (1) Maximum Dollar Amount of Shares That May Yet Be Purchased Under the Plan (in millions) October 1 through October 31, 2010 - $ - - $ November 1 through November 30, 2010 December 1 through December 31, 2010 Total $ $ On April 28, 2010 our Board of Directors authorized the purchase of up to $500 million of our common stock. Stock Performance Graph The following graph compares the cumulative 5-year total return of stockholders of our common stock relative to the cumulative total returns of the S&P 500 index and a customized peer group.The peer group consists of 13 companies:Arkansas Best Corp., CH Robinson Worldwide Inc., CON-Way Inc., Expeditor International Of Washington, HUB Group Inc., Kansas City Southern, Landstar System Inc., Old Dominion Freight Line Inc., Pacer International Inc., Ryder System Inc., UTI Worldwide Inc., Werner Enterprises Inc. and YRC Worldwide Inc.The graph assumes that the value of the investment in our common stock, in each of the peer groups, and in the index (including reinvestment of dividends) was $100 on December 31, 2005, and tracks it through December 31, 2010.The stock price performance included in this graph is not necessarily indicative of future stock price performance. 11 Years Ended December 31 J.B. Hunt Transport Services, Inc. $ S&P 500 Peer Group Securities Authorized For Issuance Under Equity Compensation Plans Plan Category(1) Number of Securities To Be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (A)) (A) (B) (C) Equity compensation plans approved by security holders $ 6.13 We have no equity compensation plans that are not approved by security holders. Upon vesting, restricted share units are settled with shares of our common stock on a one-for-one basis.Accordingly, the restricted share units have been excluded for purposes of computing the weighted-average exercise price. 12 ITEM 6.SELECTED FINANCIAL DATA (Dollars in millions, except per share amounts) Earnings data for the years ended December 31 Operating revenues $ Operating income Net earnings (1) Basic earnings per share (1) Diluted earnings per share (1) Cash dividends per share Operating expenses as a percentage of operating revenues: Rents and purchased transportation % Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Operating supplies and expenses Insurance and claims General and administrative expenses, net of asset dispositions Operating taxes and licenses Communication and utilities Total operating expenses Operating income Net interest expense Equity in operations of affiliated company ) Earnings before income taxes Income taxes (1) Net earnings % Reflects a $12.1 million tax benefit in 2007. 13 Balance sheet data as of December 31 Working capital ratio Total assets (millions) Stockholders’ equity (millions) Current portion of long-term debt (millions) Total debt (millions) Total debt to equity Total debt as a percentage of total capital 53
